Title: To Benjamin Franklin from David Salisbury Franks, 3 January 1782
From: Franks, David Salisbury
To: Franklin, Benjamin


Sir
L’orient 3d. Jany. 1781 [i.e., 1782]
I now inclose to your Excellency the Letters mention’d in my last & hope you will favor me with your opinion on the Subjects.
The St. James will sail by the 15th. Inst. & as soon as I receive your Excellency’s Instructions I shall be ready either to take rout of Spain or embark—in the former Case pray inform me whether I am to call for your Commands. I am Sir with the Highest Respect Your Excellencys obt. humble Sevt.
Davd. S. Franks
 
Notation: D.S. Franks Jany 3. 1782
